Exhibit 12.1 COMPUTATION OF CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES (In thousands except ratios) Excluding Interest on Deposits Six Months Ended June 30 Year Ended December 31 2009 2008 2008 2007 2006 2005 2004 2003 Restated Restated Restated Restated Income(loss) before income taxes $ (43,175) $ (49,267) $ (135,078) $ 54,813 $ 47,599 $ 16,876 $ 27,925 $ 22,998 Fixed charges Interest on : Federal Home Bank advances 1,395 3,150 5,407 4,168 14,354 21,906 20,336 21,842 Other borrowings 899 1,140 2,271 3,214 3,744 1,765 1,051 1,132 Junior subordinated debentures 2,582 3,731 7,353 8,888 8,029 5,453 3,461 1,890 Preferred stock dividend requirement 4,844 - 1,077 - (Pre tax assuming 36% marginal tax rate) Total fixed charges 9,720 8,021 16,108 16,270 26,127 29,124 24,848 24,864 Earnings (for ratio calculation) $ (33,455) $ (41,246) $ (118,970) $ 71,083 $ 73,726 $ 46,000 $ 52,773 $ 47,862 Ratio of earnings to fixed charges (1) (2) (3) 4.37 x 2.82 x 1.58 x 2.12 x 1.93x The earnings coverage for some of these periods was inadequate to cover total fixed charges.The coverage deficiencies were: (1) for the six months ended June 30, 2009: $33.5 million (2) for the six months ended June 30, 2008: $41.2 million (3) for the year ended December 31, 2008: $119.0 million Including Interest on Deposits Six Months Ended June 30 Year Ended December 31 2009 2008 2008 2007 2006 2005 2004 2003 Income before income taxes $ (43,175) $ (49,267 ) $ (135,078 ) $ 54,813 $ 47,599 $ 16,876 $ 27,925 $ 22,998 Fixed charges Interest on : Deposits 44,730 57,628 110,314 129,420 89,987 52,253 35,067 34,984 Federal Home Bank advances 1,395 3,150 5,407 4,168 14,354 21,906 20,336 21,842 Other borrowings 899 1,140 2,271 3,214 3,744 1,765 1,051 1,132 Junior subordinated debentures 2,582 3,731 7,353 8,888 8,029 5,453 3,461 1,890 Preferred stock dividend requirement 4,844 - 1,077 - (Pre tax assuming 36% marginal tax rate) Total fixed charges 54,450 65,649 126,422 145,690 116,114 81,377 59,915 59,848 Earnings (for ratio calculation) $ 11,275 $ 16,382 $ (8,656 ) $ 200,503 $ 163,713 $ 98,253 $ 87,840 $ 82,846 Ratio of earnings to fixed charges 0.21x 0.25 x (4) 1.38 x 1.41 x 1.21 x 1.47 x 1.38x The earnings coverage for some of these periods was inadequate to cover total fixed charges.The coverage deficiencies were: (4) for the year ended December 31, 2008: $8.7 million COMPUTATION OF CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES (In thousands except ratios) Excluding Interest on Deposits Six Months Ended June 30 Year Ended December 31 2009 2008 2008 2007 2006 2005 2004 2003 Restated Restated Restated Restated Income(loss) before income taxes $(43,175 ) $ (49,267 ) $ (135,078 ) $ 54,813 $ 47,599 $ 16,876 $ 27,925 $ 22,998 less: Goodwill impairment - 50,000 121,121 - Adjusted income(loss) before taxes (43,175 ) 733 (13,957 ) 54,813 47,599 16,876 27,925 22,998 Fixed charges Interest on : Federal Home Bank advances 1,395 3,150 5,407 4,168 14,354 21,906 20,336 21,842 Other borrowings 899 1,140 2,271 3,214 3,744 1,765 1,051 1,132 Junior subordinated debentures 2,582 3,731 7,353 8,888 8,029 5,453 3,461 1,890 Preferred stock dividend requirement 4,844 - 1,077 - (Pre tax assuming 36% marginal tax rate) Total fixed charges 9,720 8,021 16,108 16,270 26,127 29,124 24,848 24,864 Earnings (for ratio calculation) $(33,455 ) $ 8,754 $ 2,151 $ 71,083 $ 73,726 $ 46,000 $ 52,773 $ 47,862 Ratio of earnings to fixed charges (1) 1.09 x 0.13 x 4.37 x 2.82 x 1.58 x 2.12 x 1.93 x The earnings coverage for some of these periods was inadequate to cover total fixed charges.The coverage deficiencies were: (1) for the six months ended June 30, 2009: $33.5 million Including Interest on Deposits Six Months Ended June 30 Year Ended December 31 2009 2008 2008 2007 2006 2005 2004 2003 Income before income taxes $(43,175 ) $ (49,267 ) $ (135,078 ) $ 54,813 $ 47,599 $ 16,876 $ 27,925 $ 22,998 less: Goodwill impairment - 50,000 121,121 - Adjusted income(loss) before taxes (43,175 ) 733 (13,957 ) 54,813 47,599 16,876 27,925 22,998 Fixed charges Interest on : Deposits 44,730 57,628 110,314 129,420 89,987 52,253 35,067 34,984 Federal Home Bank advances 1,395 3,150 5,407 4,168 14,354 21,906 20,336 21,842 Other borrowings 899 1,140 2,271 3,214 3,744 1,765 1,051 1,132 Junior subordinated debentures 2,582 3,731 7,353 8,888 8,029 5,453 3,461 1,890 Preferred stock dividend requirement 4,844 - 1,077 - (Pre tax assuming 36% marginal tax rate) Total fixed charges 54,450 65,649 126,422 145,690 116,114 81,377 59,915 59,848 Earnings (for ratio calculation) $11,275 $ 66,382 $ 112,465 $ 200,503 $ 163,713 $ 98,253 $ 87,840 $ 82,846 Ratio of earnings to fixed charges 0.21 x 1.01 x 0.89 x 1.38 x 1.41 x 1.21 x 1.47 x 1.38 x
